Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/07/2019 have been received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to  Remarks

The following is a non-final office action in response to applicant’s request for continued examination filed on 09/03/2021 for response of the office action mailed on 06/03/2021. The claims 1, 10 and 16 have been amended. No claim was cancelled. No new claim was added. Therefore, claims 1-20 are pending and addressed below.
 Response to Arguments
The applicants’ arguments, filed on 09/03/2021, with respect to “Loopback address configuration” have been considered but are moot. The herein cited features(s) are newly added to previously rejected claims, and the applicant’s arguments are drawn to the newly added features, which have been addressed in instant Office action with newly identified/applied prior art (see details below), thus rendering respective argument moot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 1, 5, 6, 8, 10, 14, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra et al. (US 20200274799, henceforth “Mishra”) in view of Azuma (US 20150181499, henceforth “Azuma”) and further in view of Wang et al. (US 20200014623, henceforth “Wang”).
Examiner’s note: in what follows, references are drawn to Mishra unless otherwise mentioned.
Regarding claim 1, Mishra teaches a method comprising: 
obtaining, (FIG. 2 shows a Service Virtual Machine (SVM) 130 which is connected to Tier 1 Gateway VRF1 151. Each of tier 1 gateways 151-153 are configured with a plurality of interfaces. Each of the interfaces have an IP address or a pair of IP addresses. The tier 1 gateway 151 has a pair of interfaces having assigned IP1-IP2 addresses to communicate with SVM 130, see [0051]-[0055]. FIG. 3 is a block diagram depicting a gateway and a service virtual machine. It also shows 322 M1 interface and 342 M2 interface, see [0057]-[0062]. The SVM 130 is configured to provide services to the packet and it is operational and reachable. The data flow process generates an ARP request for each of the IP addresses in the IP1-IP2 pair, transmits the ARP requests to an address resolution server, see [0124]. The IP address is doing the function of the loopback address. This technique is used by the SVM to get a request for an IP address  (equivalent to loopback address) associated with the Tier 1 Gateway VRF1 via the interface M1 or the first interface. The missing/crossed out limitations will be discussed in view of  Wang.),
wherein (The missing/crossed out limitations will be discussed in view of Azuma.);
providing the loopback address to the second device via the first interface  (The data flow process uses the universally unique identifier (UUID) to lookup policy table 1300, described in FIG. 13, to find a record 1320. Based on the record 1320, the data flow process determines a pair of IP addresses of the interfaces on a gateway identified by a VRF1, as shown in FIG. 13. The data flow process generates an ARP request for each of the IP addresses in the IP1-IP2 pair. In response to an ARP request, the SVM receives a pair of MAC addresses. The pair of MAC addresses include a MAC1 address of M1 interface 322 and a MAC2 address of M2 interface 342 of gateway 151, shown in FIG. 3, see [0124].  M1 interface 322 is identified by an assigned MAC1 address and a subnet network IP address, see [0061]. This technique is used to provide a IP address (equivalent to loopback address) of M1 interface 322 (equivalent to the first interface). The missing/crossed out limitations will be discussed in view of Azuma.); 
obtaining, (FIG. 2 shows a Service Virtual Machine (SVM) 130 which is connected to Tier 1 Gateway VRF1 151. Each of tier 1 gateways 151-153 are configured with a plurality of interfaces. Each of the interfaces have an IP address or a pair of IP addresses. The tier 1 gateway 151 has a pair of interfaces having assigned IP1-IP2 addresses to communicate with SVM 130, see [0051]-[0055]. FIG. 3 is a block diagram depicting a gateway and a service virtual machine. ;
providing the loopback address to the second device via the second interface (The data flow process uses the UUIDA to lookup policy table 1300, described in FIG. 13, to find a record 1320. Based on the record 1320, the data flow process determines a pair of IP addresses of the interfaces on a gateway identified by a VRF1, as shown in FIG. 13. The data flow process generates an ARP request for each of the IP addresses in the IP1-IP2 pair. In response to an ARP request, the SVM receives a pair of MAC addresses. The pair of MAC addresses include a MAC1 address of M1 interface 322 and a MAC2 address of M2 interface 342 of gateway 151, shown in FIG. 3, see [0124]. M2 interface 342 is identified by an assigned MAC2 address and a subnet network IP address, se [0065]. This technique is used to provide a IP address (equivalent to loopback address) of M2 interface 342 (equivalent to the second interface); 
programming, at the first device, (FIG. 5A is a block diagram depicting a policy table. A policy table 500 comprises information that a gateway uses to redirect a packet to a service virtual machine and that the gateway uses to determine an interface on which the gateway expects the packet if the service virtual machine determined that the packet is allowed. FIG. 5B is a block diagram depicting a bidirectional  shows data path global configuration table and FIG. 14 shows a BFD table, [0144]-[0149]. The missing/crossed out limitations will be discussed in view of Azuma.); and 
programming, at the first device, (FIG. 5A is a block diagram depicting a policy table. A policy table 500 comprises information that a gateway uses to redirect a packet to a service virtual machine and that the gateway uses to determine an interface on which the gateway expects the packet if the service virtual machine determined that the packet is allowed. FIG. 5B is a block diagram depicting a bidirectional forwarding detection ("BFD") status data structure. The BFD is used to establish a communications session between a gateway and a service virtual machine. In an embodiment, a gateway generates a BFD packet and transmits, from a first interface, the BFD packet to a service virtual machine periodically, see [0074]-[0087].  FIG. 13 shows data path global configuration table and FIG. 14 shows a BFD table, [0144]-[0149]. The missing/crossed out limitations will be discussed in view of Azuma.).  
As noted above, Mishra is silent about the aforementioned missing/crossed limitations: (1) obtaining, via the network at a first device, a first request for a loopback address associated with a service provided by a second device, via a first interface of the second device, (2) the loopback address comprises an address internal to the second device and is configured to route traffic internally within the second device from network-facing interfaces of the second device to the service, (3) providing the loopback address to the second device via the first interface such that the loopback address uniquely identifies the service within the network, (4) obtaining, via the network at the first device, a second request for the loopback address associated with the service provided by the second device, via a second interface of the second device, (5) programming, at the first device, a first route to the service utilizing the loopback address to route packets within the second device from the first interface to the service, (6) programming, at the first device, a second route to the service utilizing the loopback address to route packets within the second device from the second interface to the service.
 However, Azuma discloses the missing/crossed limitations comprising: (2) the loopback address comprises an address internal to the second device and is configured to route traffic internally within the second device from network-facing interfaces of the second device to the service (FIG. 8 shows a communication system which includes the communication apparatus 10, the communication apparatus 11, the AP 12, the local network 13, the global network 14, and the server 15. The communication apparatus 10 includes IP packet communication application programs 80 to 82, an OFC 83, an OFS 84, virtual interfaces 85 to 87, and physical interfaces 88 and 89. The IP packet communication application programs 80 to 82 are connected to the OFS 84, and the virtual interfaces 86 and 87 are connected to the OFS 84. The OFS 84 is configured to perform communications with the OFC 83 via the internal Loopback address. Further, the OFC 83 is connected to the virtual interface 85, and the virtual interface 85 is connected to the physical interface 88 to which the virtual interface 86 is connected. The virtual interface 87 is connected to the physical interface 89, see [0066]-[0067].This technique is used for comprising the loopback address to an address internal to the second device (communication apparatus 10) and is configured to route traffic internally within the second device from network-facing , (3) providing the loopback address to the second device via the first interface such that the loopback address uniquely identifies the service within the network (FIG. 8, the OFS 84 is configured to perform communications with the OFC 83 via the internal Loopback address. Further, the OFC 83 is connected to the virtual interface 85, and the virtual interface 85 is connected to the physical interface 88 to which the virtual interface 86 is connected. The virtual interface 87 is connected to the physical interface 89, see [0066]-[0067]. When the communication apparatus 10 operates as a content server for streaming, the communication apparatus 11 operates as a client terminal, and the OFS 84 of the communication apparatus 10 establishes connections with the OFC 83 using the internal Loopback address. Further, the OFS 93 of the communications apparatus 11 establishes connections with OFC 83 via the virtual interface 94, the AP 12, and the virtual interface 85 using the OpenFlow channel IP address, see [0088]-[0072]. This technique is used for providing the loopback address to the second device via the first interface (i.e. the physical interface 88) such that the loopback address uniquely identifies the service or OFC 83 within the network.), (5) programming, at the first device, a first route to the service utilizing the loopback address to route packets within the second device from the first interface to the service (FIG. 8, the OFS 84 is configured to perform communications with the OFC 83 via the internal Loopback address. Further, the OFC 83 is connected to the virtual interface 85, and the virtual interface 85 is connected to the physical interface 88 to which the virtual interface 86 is connected. The virtual interface 87 is connected to the physical interface 89, see [0066]-[0067]. When the communication apparatus 10 operates as a content server for streaming, the communication apparatus 11 operates as a client terminal, and the OFS 84 of the communication apparatus 10 establishes connections with the OFC 83 using the internal Loopback address. the OFS 93 of the communications apparatus 11 establishes connections with OFC 83 via the virtual interface 94, the AP 12, and the virtual interface 85 using the OpenFlow channel IP address. Hence, the information associated with communication paths such as capabilities of ports, or statuses may be acquired from the OFS 84 and OFS 93. The communication path in this case is illustrated with a broken line in FIG. 8, see [0066]-[0072]. In FIG. 8, the communication paths are controlled by the OFC 83 implemented in the communication apparatus 10. However, the OFC 83 may be implemented in the other communication apparatus 11 such that the communication paths may be controlled by the communication apparatus 11. The control of the communication paths may also be implemented and executed as one function of the server 15 or other apparatuses connected to the network capable of performing communications via the AP 12, see [0073]. This technique is used for programming, at the first device, a first route (i.e.  virtual interface 85, the physical interface 88 and virtual interface 94, the physical interface 97) to the service utilizing the loopback address to route packets within the second device from the first interface to the service.), (6) programming, at the first device, a second route to the service utilizing the loopback address to route packets within the second device from the second interface to the service (FIG. 8, the OFS 84 is configured to perform communications with the OFC 83 via the internal Loopback address. Further, the OFC 83 is connected to the virtual interface 85, and the virtual interface 85 is connected to the physical interface 88 to which the virtual interface 86 is connected. The virtual interface 87 is connected to the physical interface 89, see [0066]-[0067]. When the communication apparatus 10 operates as a content server for streaming, the communication apparatus 11 operates as a client terminal, and the OFS 84 of the communication apparatus 10 establishes connections with the OFC 83 using the internal Loopback address. Further, the OFS 93 of the communications apparatus 11 establishes in the communication apparatus 10, the OFS 84 switches to the virtual interface 87 and the physical interface 89. Further, in the communication apparatus 11, the OFS 93 switches to the virtual interface 96 and the physical interface 98. Thus, streaming distribution may be performed via the communication path illustrated with a dash-dot line in FIG. 8, see [0072].  In FIG. 8, the communication paths are controlled by the OFC 83 implemented in the communication apparatus 10. However, the OFC 83 may be implemented in the other communication apparatus 11 such that the communication paths may be controlled by the communication apparatus 11. The control of the communication paths may also be implemented and executed as one function of the server 15 or other apparatuses connected to the network capable of performing communications via the AP 12, see [0073]. This technique is used for programming, at the first device, a second route (i.e.  virtual interface 87, the physical interface 89 and virtual interface 96, the physical interface 98) to the service utilizing the loopback address to route packets within the second device from the second interface to the service.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Mishra’s method by adding the teachings of Azuma in order to make a more effective method by improving the performance of the communications, see (Azuma, [0065].).
Wang discloses the missing/crossed limitations comprising: (1) obtaining, via the network at a first device, a first request for a loopback address associated with a service provided by a second device, via a first interface of the second device (FIG. 3 shows a packet processing  via the network (Ethernet link) at a first device, a first request for a loopback address associated with a service provided by a second device, via a first interface of the second device.), (4)  obtaining, via the network at the first device, a second request for the loopback address associated with the service provided by the second device, via a second interface of the second device (FIG. 3 step S302, the first PE device sends the first message to the second PE device.  The first MAC/IP advertisement route and the first VLAN identifier are used by the second PE device to generate a first MAC forwarding entry. The first MAC forwarding entry includes the MAC address included in the first MAC/IP advertisement route and the first VLAN identifier, an outbound interface identifier included in the first MAC forwarding entry is an identifier of the second interface, and the first MAC forwarding entry is used by the second PE device to forward, to the CE device, a packet whose destination MAC address is the MAC address included in the first MAC/IP advertisement route. The first PE device includes a plurality of interfaces, see [0069]-[0074]. This technique is used for obtaining, via the network (Ethernet link) at the first device, a second request for the 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Mishra’s method by adding the teachings of Wang in order to make a more effective method by effectively sharing load and properly utilizing bandwidth resources, see (Wang, [0008].).
Regarding claim 10, Mishra teaches an apparatus comprising: 
one or more memories (The present approach is implemented using a computing system comprising one or more processors and memory, see [0155].); 
one or more network interfaces configured to communicate A hardware machine includes a communications bus or other communication mechanisms for addressing main memory and for transferring data between and among the various components of hardware machine, see [0155]. FIG. 2 shows network interface between Gateway 125 and External networks 110. The missing/crossed out limitations will be discussed in view of  Wang.); and 
one or more processors, wherein the one or more processors are configured to perform operations on behalf of a first device, the operations including (The one or more processors and memory are provided by one or more hardware machines. A hardware machine includes a communications bus or other communication mechanisms for addressing main memory and for transferring data between and among the various components of hardware machine. The hardware machine also includes one or more processors coupled with the bus for processing information, see [0155].): 
obtain, via the one or more network interfaces, a first request for a loopback address associated with a service provided by a second device, via a first interface of the second device (FIG. 2 shows a Service Virtual Machine (SVM) 130 which is connected to Tier 1 Gateway VRF1 151. Each of tier 1 gateways 151-153 are configured with a plurality of interfaces. Each of the interfaces have an IP address or a pair of IP addresses. The tier 1 gateway 151 has a pair of interfaces having assigned IP1-IP2 addresses to communicate with SVM 130, see [0051]-[0055]. FIG. 3 is a block diagram depicting a gateway and a service virtual machine. It also shows M1 interface and M2 interface 342, see [0057]-[0062]. The gateway generates a BFD packet and transmits, from a first interface, the BFD packet to a service virtual machine periodically, see [0084]. The SVM 130 is configured to provide services to the packet and it is operational and reachable. The data flow process generates an ARP request for each of the IP addresses in the IP1-IP2 pair, transmits the ARP requests to an address resolution server, see [0124]. This technique is used by the SVM to get a request for an IP address associated with the Tier 1 Gateway VRF1 via the interface M1.),
wherein (The missing/crossed out limitations will be discussed in view of Azuma.);
 provide the loopback address to the second device via the first interface such that  (The data flow process uses the UUIDA to lookup policy table 1300, described in FIG. 13, to find a record 1320. Based on the record 1320, the data flow process determines a pair of IP addresses of the interfaces on a gateway identified by a VRF1, as shown in FIG. 13. The data flow process  the SVM receives a pair of MAC addresses. The pair of MAC addresses include a MAC1 address of M1 interface 322 and a MAC2 address of M2 interface 342 of gateway 151, shown in FIG. 3, see [0124].  M1 interface 322 is identified by an assigned MAC1 address and a subnet network IP address, see [0061]. This technique is used to provide a IP address of M1 interface 322. The missing/crossed out limitations will be discussed in view of Azuma.); 
obtain, via the one or more network interfaces, a second request for the loopback address associated with the service provided by the second device, via a second interface of the second device (FIG. 2 shows a Service Virtual Machine (SVM) 130 which is connected to Tier 1 Gateway VRF1 151. Each of tier 1 gateways 151-153 are configured with a plurality of interfaces. Each of the interfaces have an IP address or a pair of IP addresses. The tier 1 gateway 151 has a pair of interfaces having assigned IP1-IP2 addresses to communicate with SVM 130, see [0051]-[0055]. FIG. 3 is a block diagram depicting a gateway and a service virtual machine. It also shows M1 interface and M2 interface 342, see [0057]-[0062]. The gateway transmits a BFD packet to the SVM and gets it back on a second interface, see [0084]. The SVM 130 is configured to provide services to the packet and it is operational and reachable. The data flow process generates an ARP request for each of the IP addresses in the IP1-IP2 pair, transmits the ARP requests to an address resolution server, see [0124]. This technique is used by the SVM to get a request for an IP address associated with the Tier 1 Gateway VRF1 via the interface M2.); 
provide the loopback address to the second device via the second interface (The data flow process uses the UUIDA to lookup policy table 1300, described in FIG. 13, to find a record 1320. Based on the record 1320, the data flow process determines a pair of IP addresses of the interfaces on a gateway identified by a VRF1, as shown in FIG. 13. The data flow process  the SVM receives a pair of MAC addresses. The pair of MAC addresses include a MAC1 address of M1 interface 322 and a MAC2 address of M2 interface 342 of gateway 151, shown in FIG. 3, see [0124]. M2 interface 342 is identified by an assigned MAC2 address and a subnet network IP address, se [0065]. This technique is used to provide a IP address of M2 interface 342.); 
program into the one or more memories (Main memory is coupled to a communications bus and used for storing information and software instructions to be executed by a processor, see [0156]. FIG. 5A is a block diagram depicting a policy table. A policy table 500 comprises information that a gateway uses to redirect a packet to a service virtual machine and that the gateway uses to determine an interface on which the gateway expects the packet if the service virtual machine determined that the packet is allowed. FIG. 5B is a block diagram depicting a bidirectional forwarding detection ("BFD") status data structure. The BFD is used to establish a communications session between a gateway and a service virtual machine. In an embodiment, a gateway generates a BFD packet and transmits, from a first interface, the BFD packet to a service virtual machine periodically, see [0074]-[0087].  FIG. 13 shows data path global configuration table and FIG. 14 shows a BFD table, [0144]-[0149]. The missing/crossed out limitations will be discussed in view of Azuma.); and 
program into the one or more memories (Main memory is coupled to a communications bus and used for storing information and  shows data path global configuration table and FIG. 14 shows a BFD table, [0144]-[0149]. The missing/crossed out limitations will be discussed in view of Azuma.).  
 As noted above, Mishra is silent about the aforementioned missing/crossed limitations: (1) one or more network interfaces configured to communicate over a network, (2) the loopback address comprises an address internal to the second device and is configured to route traffic internally within the second device from network-facing interfaces of the second device to the service, (3) provide the loopback address to the second device via the first interface such that the loopback address uniquely identifies the service within the network, (4) program into the one or more memories a first route to the service utilizing the loopback address to route packets within the second device from the first interface to the service, (5) program into the one or more memories a second route to the service utilizing the loopback address to route packets within the second device from the second interface to the service.
However, However, Azuma discloses the missing/crossed limitations comprising: (2) the loopback address comprises an address internal to the second device and is configured to route traffic internally within the second device from network-facing interfaces of the second device to the service (FIG. 8 shows a communication system which includes the communication apparatus 10, the communication apparatus 11, the AP 12, the local network 13, the global network 14, and the server 15. The communication apparatus 10 includes IP packet communication application programs 80 to 82, an OFC 83, an OFS 84, virtual interfaces 85 to 87, and physical interfaces 88 and 89. The IP packet communication application programs 80 to 82 are connected to the OFS 84, and the virtual interfaces 86 and 87 are connected to the OFS 84. The OFS 84 is configured to perform communications with the OFC 83 via the internal Loopback address. Further, the OFC 83 is connected to the virtual interface 85, and the virtual interface 85 is connected to the physical interface 88 to which the virtual interface 86 is connected. The virtual interface 87 is connected to the physical interface 89, see [0066]-[0067].This technique is used for comprising the loopback address to an address internal to the second device (communication apparatus 10) and is configured to route traffic internally within the second device from network-facing interfaces (i.e. physical interfaces 88 and 89) of the second device to the service or OFC 83.), (3) provide the loopback address to the second device via the first interface such that the loopback address uniquely identifies the service within the network (FIG. 8, the OFS 84 is configured to perform communications with the OFC 83 via the internal Loopback address. Further, the OFC 83 is connected to the virtual interface 85, and the virtual interface 85 is connected to the physical interface 88 to which the virtual interface 86 is connected. The virtual interface 87 is connected to the physical interface 89, see [0066]-[0067]. When the communication apparatus 10 operates as a content server for streaming, the communication apparatus 11 operates as a client terminal, and the OFS 84 of the communication apparatus 10 establishes connections with the OFC 83 using the internal Loopback address. Further, the OFS 93 of the communications apparatus 11 establishes connections with OFC 83 via the virtual interface 94, the AP 12, and the  the loopback address uniquely identifies the service or OFC 83 within the network.), (4) program into the one or more memories a first route to the service utilizing the loopback address to route packets within the second device from the first interface to the service (FIG. 8, the OFS 84 is configured to perform communications with the OFC 83 via the internal Loopback address. Further, the OFC 83 is connected to the virtual interface 85, and the virtual interface 85 is connected to the physical interface 88 to which the virtual interface 86 is connected. The virtual interface 87 is connected to the physical interface 89, see [0066]-[0067]. When the communication apparatus 10 operates as a content server for streaming, the communication apparatus 11 operates as a client terminal, and the OFS 84 of the communication apparatus 10 establishes connections with the OFC 83 using the internal Loopback address. Further, the OFS 93 of the communications apparatus 11 establishes connections with OFC 83 via the virtual interface 94, the AP 12, and the virtual interface 85 using the OpenFlow channel IP address. Hence, the information associated with communication paths such as capabilities of ports, or statuses may be acquired from the OFS 84 and OFS 93. The communication path in this case is illustrated with a broken line in FIG. 8, see [0066]-[0072]. In FIG. 8, the communication paths are controlled by the OFC 83 implemented in the communication apparatus 10. However, the OFC 83 may be implemented in the other communication apparatus 11 such that the communication paths may be controlled by the communication apparatus 11. The control of the communication paths may also be implemented and executed as one function of the server 15 or other apparatuses connected to the network capable of performing communications via the AP 12, see [0073]. This technique is used for programming, at the first device, a first route (i.e.  a second route to the service utilizing the loopback address to route packets within the second device from the second interface to the service (FIG. 8, the OFS 84 is configured to perform communications with the OFC 83 via the internal Loopback address. Further, the OFC 83 is connected to the virtual interface 85, and the virtual interface 85 is connected to the physical interface 88 to which the virtual interface 86 is connected. The virtual interface 87 is connected to the physical interface 89, see [0066]-[0067]. When the communication apparatus 10 operates as a content server for streaming, the communication apparatus 11 operates as a client terminal, and the OFS 84 of the communication apparatus 10 establishes connections with the OFC 83 using the internal Loopback address. Further, the OFS 93 of the communications apparatus 11 establishes connections with OFC 83 via the virtual interface 94, the AP 12, and the virtual interface 85 using the OpenFlow channel IP address, see [0088]-[0071]. FIG. 8 illustrates a case where streaming videos are distributed from the communication apparatus 10 to the communication apparatus 11. Hence, in the communication apparatus 10, the OFS 84 switches to the virtual interface 87 and the physical interface 89. Further, in the communication apparatus 11, the OFS 93 switches to the virtual interface 96 and the physical interface 98. Thus, streaming distribution may be performed via the communication path illustrated with a dash-dot line in FIG. 8, see [0072].  In FIG. 8, the communication paths are controlled by the OFC 83 implemented in the communication apparatus 10. However, the OFC 83 may be implemented in the other communication apparatus 11 such that the communication paths may be controlled by the communication apparatus 11. The control of the communication paths may also be implemented 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Mishra’s method by adding the teachings of Azuma in order to make a more effective method by improving the performance of the communications, see (Azuma, [0065].).
Wang discloses the missing/crossed limitations comprising: (1) one or more network interfaces configured to communicate over a network (FIG. 3 shows a packet processing method 300 provided in this application. The method 300 shown in FIG. 3 is applied to the scenario shown in FIG. 2. The PE and CE device communicate using Ethernet link. The PE device includes a plurality of interfaces, see [0069]-[0072]. This technique is used to configure one or more network interfaces to communicate over a network.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Mishra’s apparatus by adding the teachings of Wang in order to make a more effective apparatus by effectively sharing load and properly utilizing bandwidth resources, see (Wang, [0008].).
 Regarding claim 16, Mishra teaches one or more tangible non-transitory computer readable media encoded with instructions, wherein the instructions, when executed by one or more processors are operable to (The one or more processors and memory are provided by one or more hardware machines. A hardware machine includes a communications bus or other  couples to a communications bus and used for storing information and software instructions to be executed by a processor. Main memory may also be used for storing temporary variables or other intermediate information during execution of software instructions to be executed by one or more processors, see [0155]-[0156].): 
obtain, (FIG. 2 shows a Service Virtual Machine (SVM) 130 which is connected to Tier 1 Gateway VRF1 151. Each of tier 1 gateways 151-153 are configured with a plurality of interfaces. Each of the interfaces have an IP address or a pair of IP addresses. The tier 1 gateway 151 has a pair of interfaces having assigned IP1-IP2 addresses to communicate with SVM 130, see [0051]-[0055]. FIG. 3 is a block diagram depicting a gateway and a service virtual machine. It also shows 322 M1 interface and 342 M2 interface, see [0057]-[0062]. The SVM 130 is configured to provide services to the packet and it is operational and reachable. The data flow process generates an ARP request for each of the IP addresses in the IP1-IP2 pair, transmits the ARP requests to an address resolution server, see [0124]. The IP address is doing the function of the loopback address. This technique is used by the SVM to get a request for an IP address  (equivalent to loopback address) associated with the Tier 1 Gateway VRF1 via the interface M1 or the first interface. The missing/crossed out limitations will be discussed in view of  Wang.),

 wherein (The missing/crossed out limitations will be discussed in view of Azuma.);
provide the loopback address to the second device via the first interface  (The data flow process uses the universally unique identifier (UUID) to lookup policy table 1300, described in FIG. 13, to find a record 1320. Based on the record 1320, the data flow process determines a pair of IP addresses of the interfaces on a gateway identified by a VRF1, as shown in FIG. 13. The data flow process generates an ARP request for each of the IP addresses in the IP1-IP2 pair. In response to an ARP request, the SVM receives a pair of MAC addresses. The pair of MAC addresses include a MAC1 address of M1 interface 322 and a MAC2 address of M2 interface 342 of gateway 151, shown in FIG. 3, see [0124].  M1 interface 322 is identified by an assigned MAC1 address and a subnet network IP address, see [0061]. This technique is used to provide a IP address (equivalent to loopback address) of M1 interface 322 (equivalent to the first interface). The missing/crossed out limitations will be discussed in view of Azuma.); 
obtain, (FIG. 2 shows a Service Virtual Machine (SVM) 130 which is connected to Tier 1 Gateway VRF1 151. Each of tier 1 gateways 151-153 are configured with a plurality of interfaces. Each of the interfaces have an IP address or a pair of IP addresses. The tier 1 gateway 151 has a pair of interfaces having assigned IP1-IP2 addresses to communicate with SVM 130, see [0051]-[0055]. FIG. 3 is a block diagram depicting a gateway and a service virtual machine. 
 provide the loopback address to the second device via the second interface (The data flow process uses the UUIDA to lookup policy table 1300, described in FIG. 13, to find a record 1320. Based on the record 1320, the data flow process determines a pair of IP addresses of the interfaces on a gateway identified by a VRF1, as shown in FIG. 13. The data flow process generates an ARP request for each of the IP addresses in the IP1-IP2 pair. In response to an ARP request, the SVM receives a pair of MAC addresses. The pair of MAC addresses include a MAC1 address of M1 interface 322 and a MAC2 address of M2 interface 342 of gateway 151, shown in FIG. 3, see [0124]. M2 interface 342 is identified by an assigned MAC2 address and a subnet network IP address, se [0065]. This technique is used to provide a IP address (equivalent to loopback address) of M2 interface 342 (equivalent to the second interface);
 program, at the first device, (FIG. 5A is a block diagram depicting a policy table. A policy table 500 comprises information that a gateway uses to redirect a packet to a service virtual machine and that the gateway uses to determine an interface on which the gateway expects the packet if the service virtual machine determined that the packet is allowed. FIG. 5B is a block diagram depicting a bidirectional  shows data path global configuration table and FIG. 14 shows a BFD table, [0144]-[0149]. The missing/crossed out limitations will be discussed in view of Azuma.); and 
program, at the first device, (FIG. 5A is a block diagram depicting a policy table. A policy table 500 comprises information that a gateway uses to redirect a packet to a service virtual machine and that the gateway uses to determine an interface on which the gateway expects the packet if the service virtual machine determined that the packet is allowed. FIG. 5B is a block diagram depicting a bidirectional forwarding detection ("BFD") status data structure. The BFD is used to establish a communications session between a gateway and a service virtual machine. In an embodiment, a gateway generates a BFD packet and transmits, from a first interface, the BFD packet to a service virtual machine periodically, see [0074]-[0087].  FIG. 13 shows data path global configuration table and FIG. 14 shows a BFD table, [0144]-[0149]. The missing/crossed out limitations will be discussed in view of Azuma.).  
As noted above, Mishra is silent about the aforementioned missing/crossed limitations: (1) obtain, via network at a first device, a first request for a loopback address associated with a service provided by a second device, via a first interface of the second device, (2) the loopback address comprises an address internal to the second device and is configured to route traffic internally within the second device from network-facing interfaces of the second device to the service, (3) provide the loopback address to the second device via the first interface such that the loopback address uniquely identifies the service within the network, (4) obtain, via the network at the first device, a second request for the loopback address associated with the service provided by the second device, via a second interface of the second device, (5) program, at the first device, a first route to the service utilizing the loopback address to route packets within the second device from the first interface to the service, (6) program, at the first device, a second route to the service utilizing the loopback address to route packets within the second device from the second interface to the service.
However, However, Azuma discloses the missing/crossed limitations comprising: (2) the loopback address comprises an address internal to the second device and is configured to route traffic internally within the second device from network-facing interfaces of the second device to the service (FIG. 8 shows a communication system which includes the communication apparatus 10, the communication apparatus 11, the AP 12, the local network 13, the global network 14, and the server 15. The communication apparatus 10 includes IP packet communication application programs 80 to 82, an OFC 83, an OFS 84, virtual interfaces 85 to 87, and physical interfaces 88 and 89. The IP packet communication application programs 80 to 82 are connected to the OFS 84, and the virtual interfaces 86 and 87 are connected to the OFS 84. The OFS 84 is configured to perform communications with the OFC 83 via the internal Loopback address. Further, the OFC 83 is connected to the virtual interface 85, and the virtual interface 85 is connected to the physical interface 88 to which the virtual interface 86 is connected. The virtual interface 87 is connected to the physical interface 89, see [0066]-[0067].This technique is used for comprising the loopback address to an address internal to the second device (communication apparatus 10) and is configured to route traffic internally within the second device from network-facing , (3) providing the loopback address to the second device via the first interface such that the loopback address uniquely identifies the service within the network (FIG. 8, the OFS 84 is configured to perform communications with the OFC 83 via the internal Loopback address. Further, the OFC 83 is connected to the virtual interface 85, and the virtual interface 85 is connected to the physical interface 88 to which the virtual interface 86 is connected. The virtual interface 87 is connected to the physical interface 89, see [0066]-[0067]. When the communication apparatus 10 operates as a content server for streaming, the communication apparatus 11 operates as a client terminal, and the OFS 84 of the communication apparatus 10 establishes connections with the OFC 83 using the internal Loopback address. Further, the OFS 93 of the communications apparatus 11 establishes connections with OFC 83 via the virtual interface 94, the AP 12, and the virtual interface 85 using the OpenFlow channel IP address, see [0088]-[0072]. This technique is used for providing the loopback address to the second device via the first interface (i.e. the physical interface 88) such that the loopback address uniquely identifies the service or OFC 83 within the network.), (5) program, at the first device, a first route to the service utilizing the loopback address to route packets within the second device from the first interface to the service (FIG. 8, the OFS 84 is configured to perform communications with the OFC 83 via the internal Loopback address. Further, the OFC 83 is connected to the virtual interface 85, and the virtual interface 85 is connected to the physical interface 88 to which the virtual interface 86 is connected. The virtual interface 87 is connected to the physical interface 89, see [0066]-[0067]. When the communication apparatus 10 operates as a content server for streaming, the communication apparatus 11 operates as a client terminal, and the OFS 84 of the communication apparatus 10 establishes connections with the OFC 83 using the internal Loopback address. the OFS 93 of the communications apparatus 11 establishes connections with OFC 83 via the virtual interface 94, the AP 12, and the virtual interface 85 using the OpenFlow channel IP address. Hence, the information associated with communication paths such as capabilities of ports, or statuses may be acquired from the OFS 84 and OFS 93. The communication path in this case is illustrated with a broken line in FIG. 8, see [0066]-[0072]. In FIG. 8, the communication paths are controlled by the OFC 83 implemented in the communication apparatus 10. However, the OFC 83 may be implemented in the other communication apparatus 11 such that the communication paths may be controlled by the communication apparatus 11. The control of the communication paths may also be implemented and executed as one function of the server 15 or other apparatuses connected to the network capable of performing communications via the AP 12, see [0073]. This technique is used for programming, at the first device, a first route (i.e.  virtual interface 85, the physical interface 88 and virtual interface 94, the physical interface 97) to the service utilizing the loopback address to route packets within the second device from the first interface to the service.), (6) program, at the first device, a second route to the service utilizing the loopback address to route packets within the second device from the second interface to the service (FIG. 8, the OFS 84 is configured to perform communications with the OFC 83 via the internal Loopback address. Further, the OFC 83 is connected to the virtual interface 85, and the virtual interface 85 is connected to the physical interface 88 to which the virtual interface 86 is connected. The virtual interface 87 is connected to the physical interface 89, see [0066]-[0067]. When the communication apparatus 10 operates as a content server for streaming, the communication apparatus 11 operates as a client terminal, and the OFS 84 of the communication apparatus 10 establishes connections with the OFC 83 using the internal Loopback address. Further, the OFS 93 of the communications apparatus 11 establishes in the communication apparatus 10, the OFS 84 switches to the virtual interface 87 and the physical interface 89. Further, in the communication apparatus 11, the OFS 93 switches to the virtual interface 96 and the physical interface 98. Thus, streaming distribution may be performed via the communication path illustrated with a dash-dot line in FIG. 8, see [0072].  In FIG. 8, the communication paths are controlled by the OFC 83 implemented in the communication apparatus 10. However, the OFC 83 may be implemented in the other communication apparatus 11 such that the communication paths may be controlled by the communication apparatus 11. The control of the communication paths may also be implemented and executed as one function of the server 15 or other apparatuses connected to the network capable of performing communications via the AP 12, see [0073]. This technique is used for programming, at the first device, a second route (i.e.  virtual interface 87, the physical interface 89 and virtual interface 96, the physical interface 98) to the service utilizing the loopback address to route packets within the second device from the second interface to the service.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Mishra’s method by adding the teachings of Azuma in order to make a more effective method by improving the performance of the communications, see (Azuma, [0065].).
Wang discloses the missing/crossed limitations comprising: (1) obtain, via network at a first device, a first request for a loopback address associated with a service provided by a second device, via a first interface of the second device (FIG. 3 shows a packet processing method 300  via the network (Ethernet link) at a first device, a first request for a loopback address associated with a service provided by a second device, via a first interface of the second device.),  (4)  obtain, via the network at the first device, a second request for the loopback address associated with the service provided by the second device, via a second interface of the second device (FIG. 3 step S302, the first PE device sends the first message to the second PE device.  The first MAC/IP advertisement route and the first VLAN identifier are used by the second PE device to generate a first MAC forwarding entry. The first MAC forwarding entry includes the MAC address included in the first MAC/IP advertisement route and the first VLAN identifier, an outbound interface identifier included in the first MAC forwarding entry is an identifier of the second interface, and the first MAC forwarding entry is used by the second PE device to forward, to the CE device, a packet whose destination MAC address is the MAC address included in the first MAC/IP advertisement route. The first PE device includes a plurality of interfaces, see [0069]-[0074]. This technique is used for obtaining, via the network (Ethernet link) at the first device, a second request for the 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Mishra’s method by adding the teachings of Wang in order to make a more effective method by effectively sharing load and properly utilizing bandwidth resources, see (Wang, [0008].).
 Regarding claim 6, Mishra, Azuma and Wang teach all the claim limitations of claim 1 above; and Mishra further teaches further comprising: obtaining, at the first device, an indication that the first route is inoperable (FIG. 9 is a flow chart of a BFD process. The BFD process is executed to collect data about operability and accessibility of services to be performed on packets by service virtual machines. In step 904, the BFD process uses the BFD session information to generate a BFD table as shown in FIG. 14, see [0128]-[0133]. FIG. 14 is an BFD table 1400. The columns include a session identifier column 1402, a VRF identifier column 1404, a source IP address column 1405, a destination IP address column 1406, and the status column 1408. If an SVM associated with the VRF1 is nonoperational or if the communications links to and from the SVM are nonoperational, then BFD table 1400 indicates, in column 1408, that the status is down, see [0146]-[0149]. This technique is used to obtain status in column 1408. If the status indicates down, then the first communications link to and from the SVM are nonoperational.); and 
utilizing the second route to provide traffic to the service from the first device in response to obtaining the indication (FIG. 14, row 1422 stores data for a session S2. If an SVM associated with the VRF1 is operational and if the communications links to and from the SVM are operational, then BFD table 1400 indicates, in column 1408, that the status is “UP”, see 
Regarding claim 15,  Mishra, Azuma and Wang teach all the claim limitations of claim 10 above; and Mishra further teaches, wherein the one or more processors are further configured to (The hardware machine also includes one or more processors coupled with the bus for processing information, see [0155].): 
obtain, via the one or more network interfaces, an indication that the first route is inoperable (FIG. 9 is a flow chart of a BFD process. The BFD process is executed to collect data about operability and accessibility of services to be performed on packets by service virtual machines. In step 904, the BFD process uses the BFD session information to generate a BFD table as shown in FIG. 14, see [0128]-[0133]. FIG. 14 is an BFD table 1400. The columns include a session identifier column 1402, a VRF identifier column 1404, a source IP address column 1405, a destination IP address column 1406, and the status column 1408. If an SVM associated with the VRF1 is nonoperational or if the communications links to and from the SVM are nonoperational, then BFD table 1400 indicates, in column 1408, that the status is down, see [0146]-[0149]. This technique is used to obtain status in column 1408. If the status indicates down, then the first communications link to and from the SVM are nonoperational.); and 
utilize the second route to provide traffic to the service from the apparatus in response to obtaining the indication (FIG. 14, row 1422 stores data for a session S2. If an SVM associated with the VRF1 is operational and if the communications links to and from the SVM are operational, then BFD table 1400 indicates, in column 1408, that the status is “UP”, see [0146]-[0149]. This technique utilizes the second communications link to provide traffic to the SVM from the gateway.).
Regarding claim 8, Mishra, Azuma and Wang teach all the claim limitations of claim 1 above; and Mishra further teaches wherein the first interface and the second interface access the network via the first device (FIG. 2 is a block diagram depicting an example physical implementation view of a multi-VRF and multi-service insertion. In FIG. 2, tier 1 gateways 151-153 have associated corresponding VRF identifiers, see [0050]-[0052]. FIG. 3 is a block diagram depicting a gateway and a service virtual machine. The gateway is a tier 1 gateway which communicates using interfaces M1 and M2, see [0057]-[0066]. FIG. 2, the SVM 130 connects to the external networks 110 through the tier 1 gateway using interfaces M1 and M2.). 
Regarding claim 5, Mishra, Azuma and Wang teach all the claim limitations of claim 1 above; and Mishra further teaches wherein the first request indicates that Bidirectional Forwarding Detection should be implemented between the first interface and the first device (FIG. 2 shows a Service Virtual Machine (SVM) 130 which is connected to Tier 1 Gateway VRF1 151. Each of tier 1 gateways 151-153 are configured with a plurality of interfaces. Each of the interfaces have an IP address or a pair of IP addresses. The tier 1 gateway 151 has a pair of interfaces having assigned IP1-IP2 addresses to communicate with SVM 130, see [0051]-[0055]. FIG. 3 is a block diagram depicting a gateway and a service virtual machine. It also shows M1 interface 322 and M2 interface 342, see [0057]-[0062]. FIG. 5B is a block diagram depicting a bidirectional forwarding detection ("BFD") status data structure. The gateway generates a BFD packet and transmits, from a first interface, the BFD packet to a service virtual machine periodically, see [0080]-[0084].  So, the first request indicates that Bidirectional Forwarding Detection should be implemented between the M1 interface and the first device.).
Regarding claim 14, Mishra, Azuma and Wang teach all the claim limitations of claim 10 above; and Mishra further teaches wherein the first request indicates that Bidirectional Forwarding Detection should be implemented between the first interface and the first device (FIG. 2 shows a Service Virtual Machine (SVM) 130 which is connected to Tier 1 Gateway VRF1 151. Each of tier 1 gateways 151-153 are configured with a plurality of interfaces. Each of the interfaces have an IP address or a pair of IP addresses. The tier 1 gateway 151 has a pair of interfaces having assigned IP1-IP2 addresses to communicate with SVM 130, see [0051]-[0055]. FIG. 3 is a block diagram depicting a gateway and a service virtual machine. It also shows M1 interface 322 and M2 interface 342, see [0057]-[0062]. FIG. 5B is a block diagram depicting a bidirectional forwarding detection ("BFD") status data structure. The gateway generates a BFD packet and transmits, from a first interface, the BFD packet to a service virtual machine periodically, see [0080]-[0084].  So, the first request indicates that Bidirectional Forwarding Detection should be implemented between the M1 interface and the first device.).
  Regarding claim 20, Mishra, Azuma and Wang teach all the claim limitations of claim 16 above; and Mishra further teaches wherein the first request indicates that Bidirectional Forwarding Detection should be implemented between the first interface and the first device (FIG. 2 shows a Service Virtual Machine (SVM) 130 which is connected to Tier 1 Gateway VRF1 151. Each of tier 1 gateways 151-153 are configured with a plurality of interfaces. Each of the interfaces have an IP address or a pair of IP addresses. The tier 1 gateway 151 has a pair of interfaces having assigned IP1-IP2 addresses to communicate with SVM 130, see [0051]-[0055]. FIG. 3 is a block diagram depicting a gateway and a service virtual machine. It also shows M1 interface 322 and M2 interface 342, see [0057]-[0062]. FIG. 5B is a block  first request indicates that Bidirectional Forwarding Detection should be implemented between the M1 interface and the first device.).
Claims 2, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra et al. (US 20200274799, henceforth “Mishra”) in view of Azuma (US 20150181499, henceforth “Azuma”), Wang et al. (US 20200014623, henceforth “Wang”) and further in view of Schultze et al. (US 20160285782, henceforth “Schultze”).  
Regarding claim 2, Mishra, Azuma and Wang teach all the claim limitations of claim 1 above; and Mishra further teaches further comprising: obtaining, at the first device, traffic addressed to the service using the loopback address (A UUID blob is a data structure configured to store information about a service to be provided by a service virtual machine to packets. The UUID blob comprises a UUID of an interface to be used to communicate packets from a gateway to a service virtual machine (SVM), and a UUID of an interface to be used to receive packets from the service virtual machine by the gateway. The UUID blob is also include one or more properties of the service or the service virtual machine, and an IP1-IP2 pair of addresses of the interfaces that the gateway uses to communicate with the service virtual machine, see [0071].); and 
load balancing the traffic (The gateway 125 implements one Tier 0 gateway 140 and one or more Tier 1 gateways 151-153. The gateway 125 is configured to execute processes, such as a datapath process 128, a service insertion process, a packet redirector, and the like. Tier 0 gateway 140 and tier 1 gateways are configured  The missing/crossed out limitations will be discussed in view of Schultze.).
As noted above, Mishra is silent about the aforementioned missing/crossed limitations: (1) load balancing the traffic between the first route and the second route. However, Schultze discloses the missing/crossed limitations comprising: (1) load balancing the traffic between the first route and the second route (The NIVC 180 is capable of distributing or load-balancing traffic directed at a single IP address specified in an interface record 170 across two or more resource instances 120, see [0027]. This technique is used for load balancing the traffic between the first route and the second route.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Mishra’s method by adding the teachings of Schultze in order to make a more effective method by allowing various computing resources to be efficiently and securely shared by multiple customers, see (Schultze, [0003].).
Regarding claim 11, Mishra, Azuma and Wang teach all the claim limitations of claim 10 above; and Mishra further teaches wherein the one or more processors are further configured to:
 obtain, via the one or more network interfaces, traffic addressed to the service using the loopback address (A UUID blob is a data structure configured to store information about a service to be provided by a service virtual machine to packets. The UUID blob comprises a UUID of an interface to be used to communicate packets from a gateway to a service virtual machine (SVM), and a UUID of an interface to be used to receive packets from the service ; and 
load balance the traffic (The gateway 125 implements one Tier 0 gateway 140 and one or more Tier 1 gateways 151-153. The gateway 125 is configured to execute processes, such as a datapath process 128, a service insertion process, a packet redirector, and the like. Tier 0 gateway 140 and tier 1 gateways are configured to provide packets to service virtual machines, such as virtual machine 130 that is configured to provide services such as firewall services, load balancing, network address translation, and traffic forwarding, see [0046]. The missing/crossed out limitations will be discussed in view of Schultze.).
As noted above, Mishra is silent about the aforementioned missing/crossed limitations: (1) load balancing the traffic between the first route and the second route. However, Schultze discloses the missing/crossed limitations comprising: (1) load balancing the traffic between the first route and the second route (The NIVC 180 is capable of distributing or load-balancing traffic directed at a single IP address specified in an interface record 170 across two or more resource instances 120, see [0027]. This technique is used for load balancing the traffic between the first route and the second route.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Mishra’s apparatus by adding the teachings of Schultze in order to make a more effective apparatus by allowing various computing resources to be efficiently and securely shared by multiple customers, see (Schultze, [0003].).
Regarding claim 17, Mishra, Azuma and Wang teach all the claim limitations of claim 10 above; and Mishra further teaches further comprising instructions operable to: 
obtain, at the first device, traffic addressed to the service using the loopback address (A UUID blob is a data structure configured to store information about a service to be provided by a service virtual machine to packets. The UUID blob comprises a UUID of an interface to be used to communicate packets from a gateway to a service virtual machine (SVM), and a UUID of an interface to be used to receive packets from the service virtual machine by the gateway. The UUID blob is also include one or more properties of the service or the service virtual machine, and an IP1-IP2 pair of addresses of the interfaces that the gateway uses to communicate with the service virtual machine, see [0071].); and 
load balancing the traffic (The gateway 125 implements one Tier 0 gateway 140 and one or more Tier 1 gateways 151-153. The gateway 125 is configured to execute processes, such as a datapath process 128, a service insertion process, a packet redirector, and the like. Tier 0 gateway 140 and tier 1 gateways are configured to provide packets to service virtual machines, such as virtual machine 130 that is configured to provide services such as firewall services, load balancing, network address translation, and traffic forwarding, see [0046]. The missing/crossed out limitations will be discussed in view of Schultze.).
As noted above, Mishra is silent about the aforementioned missing/crossed limitations: (1) load balancing the traffic between the first route and the second route. However, Schultze discloses the missing/crossed limitations comprising: (1) load balancing the traffic between the first route and the second route (The NIVC 180 is capable of distributing or load-balancing traffic directed at a single IP address specified in an interface record 170 across two or more 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Mishra’s apparatus by adding the teachings of Schultze in order to make a more effective apparatus by allowing various computing resources to be efficiently and securely shared by multiple customers, see (Schultze, [0003].).
 Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mishra et al. (US 20200274799, henceforth “Mishra”) in view of Azuma (US 20150181499, henceforth “Azuma”), Wang et al. (US 20200014623, henceforth “Wang”) and further in view of Mehta et al. (US 20140198794, henceforth “Mehta”).  
Regarding claim 7, Mishra, Azuma and Wang teach all the claim limitations of claim 1 above; and Mishra further teaches wherein (The missing/crossed out limitations will be discussed in view of Mehta.).
As noted above, Mishra is silent about the aforementioned missing/crossed limitations: (1) the loopback address comprises a private Internet Protocol address. However, Mehta discloses the missing/crossed limitations comprising: (1) the loopback address comprises a private Internet Protocol address (FIG. 2, the CE routers 201-204 are configured with default routes or there could be any routing protocol running between PEs and CEs. IP address 241 is the IP address assigned to a loopback interface address assigned to RR 211. Similarly, IP address 242 is the IP address assigned to a loopback interface of RR 212. IP address 241 and IP address 242 are selected from the private IP address space, see [0029].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Mishra’s method by adding the teachings of Mehta in .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mishra et al. (US 20200274799, henceforth “Mishra”) in view of Azuma (US 20150181499, henceforth “Azuma”), Wang et al. (US 20200014623, henceforth “Wang”) and further in view of Duggan (US 20090210523, henceforth “Duggan”).  
Regarding claim 9, Mishra, Azuma and Wang teach all the claim limitations of claim 1 above; and Mishra further teaches wherein (The missing/crossed out limitations will be discussed in view of Duggan.).
As noted above, Mishra is silent about the aforementioned missing/crossed limitations: (1) the first interface accesses the network via a third device and the second interface accesses the network via a fourth device. However, Duggan discloses the missing/crossed limitations comprising: (1) the first interface accesses the network via a third device and the second interface accesses the network via a fourth device (FIG. 3 illustrates a system 2b comprising the system 2 of FIG. 1 with next-hop interfaces 16a . . . 16f. FIG. 1 describes a process in which software application 18 has discovered network devices (i.e., routers Peer 1 . . . Peer4) and adjacencies for the devices. In FIG. 3, software application 18 has discovered relationships between a software loopback interface, its adjacent IP address (via the iBGP session), and the next-hop interface(s) through which the adjacent address may be sent data, see [0050]. So, Peer 1 accesses Peer2, Peer3, and Peer4 via the iBGP session. FIG. 3, Router Peer2 is connected through interface 19 to via gigabit Ethernet interfaces 10d. Similarly, Router Peer4 is connected through interface 19 to via gigabit Ethernet interfaces 10e.).
.
Claims 3, 4, 12, 13, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra et al. (US 20200274799, henceforth “Mishra”) in view of Azuma (US 20150181499, henceforth “Azuma”), Wang et al. (US 20200014623, henceforth “Wang”) and further in view of Luo et al. (US 20200366710, henceforth “Luo”).  
Regarding claim 3, Mishra, Azuma and Wang teach all the claim limitations of claim 1 above; and Mishra further teaches wherein (The missing/crossed out limitations will be discussed in view of Luo.).
As noted above, Mishra is silent about the aforementioned missing/crossed limitations: (1) obtaining the first request comprises obtaining a Dynamic Host Configuration Protocol message. However, Luo discloses the missing/crossed limitations comprising: (1) obtaining the first request comprises obtaining a Dynamic Host Configuration Protocol message (VM 120/121 executes an DHCP client 122/123. DHCP client 122/123 may be a software implemented module configured to use the DHCP functionalities to obtain configuration parameters such as IP addresses for VM 120 and 121. According to standard DHCP protocol, a DHCP client generates and broadcasts to a DHCP discovery message. In response, the DHCP client receives a unicast DHCP offer. Then, the DHCP client generates and transmits an DHCP request to a selected DHCP service, see [0033].).

Regarding claim 12, Mishra, Azuma and Wang teach all the claim limitations of claim 10 above; and Mishra further teaches wherein the one or more processors are configured to (The hardware machine also includes one or more processors coupled with the bus for processing information, see [0155]. The missing/crossed out limitations will be discussed in view of Luo.).
As noted above, Mishra is silent about the aforementioned missing/crossed limitations: (1) obtain the first request by obtaining a Dynamic Host Configuration Protocol message. However, Luo discloses the missing/crossed limitations comprising: (1) obtain the first request by obtaining a Dynamic Host Configuration Protocol message (VM 120/121 executes an DHCP client 122/123. DHCP client 122/123 may be a software implemented module configured to use the DHCP functionalities to obtain configuration parameters such as IP addresses for VM 120 and 121. According to standard DHCP protocol, a DHCP client generates and broadcasts to a DHCP discovery message. In response, the DHCP client receives a unicast DHCP offer. Then, the DHCP client generates and transmits an DHCP request to a selected DHCP service, see [0033].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Mishra’s apparatus by adding the teachings of Luo in order to make a more effective apparatus by improving network security, see (Luo, [0058].).
 	Regarding claim 18, Mishra, Azuma and Wang teach all the claim limitations of claim 16 above; and Mishra further teaches wherein the instructions operable to (The main memory couples to a communications bus and used for storing information and software instructions to be executed by a processor. Main memory may also be used for storing temporary variables or other intermediate information during execution of software instructions to be executed by one or more processors, see [0155]-[0156]. The missing/crossed out limitations will be discussed in view of Luo.).
As noted above, Mishra is silent about the aforementioned missing/crossed limitations: (1) obtain the first request comprise instructions operable to obtain a Dynamic Host Configuration Protocol message. However, Luo discloses the missing/crossed limitations comprising: (1) obtain the first request comprise instructions operable to obtain a Dynamic Host Configuration Protocol message (VM 120/121 executes an DHCP client 122/123. DHCP client 122/123 may be a software implemented module configured to use the DHCP functionalities to obtain configuration parameters such as IP addresses for VM 120 and 121. According to standard DHCP protocol, a DHCP client generates and broadcasts to a DHCP discovery message. In response, the DHCP client receives a unicast DHCP offer. Then, the DHCP client generates and transmits an DHCP request to a selected DHCP service, see [0033].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Mishra’s apparatus by adding the teachings of Luo in order to make a more effective apparatus by improving network security and detecting of IP address misuse, see (Luo, [0058].).
Regarding claim 4, Mishra, Azuma and Wang teach all the claim limitations of claim 3 above; and Mishra further teaches wherein (The missing/crossed out limitations will be discussed in view of Luo.).
As noted above, Mishra is silent about the aforementioned missing/crossed limitations: (1) a Dynamic Host Configuration Protocol option of the Dynamic Host Configuration Protocol message indicates that the first request is for the loopback address. However, Luo discloses the missing/crossed limitations comprising: (1) a Dynamic Host Configuration Protocol option of the Dynamic Host Configuration Protocol message indicates that the first request is for the loopback address (In response to sending an DHCP request, the DHCP client receives an DHCP acknowledgment with a dynamic IP address, see [0033]. So, the DHCP message indicates that the DHCP request is for an IP address.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Mishra’s method by adding the teachings of Luo in order to make a more effective method by improving network security and detecting of IP address misuse, see (Luo, [0058].).
Regarding claim 13, Mishra, Azuma and Wang teach all the claim limitations of claim 12 above; and Mishra further teaches wherein (The missing/crossed out limitations will be discussed in view of Luo.).
As noted above, Mishra is silent about the aforementioned missing/crossed limitations: (1) a Dynamic Host Configuration Protocol option of the Dynamic Host Configuration Protocol message indicates that the first request is for the loopback address. However, Luo discloses the missing/crossed limitations comprising: (1) a Dynamic Host Configuration Protocol option of the Dynamic Host Configuration Protocol message indicates that the first request is for the loopback address (In response to sending an DHCP request, the DHCP client receives an DHCP acknowledgment with a dynamic IP address, see [0033]. So, the DHCP message indicates that the DHCP request is for an IP address.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Mishra’s apparatus by adding the teachings of Luo in order to make a more effective apparatus by improving network security and detecting of IP address misuse, see (Luo, [0058].).
Regarding claim 19, Mishra, Azuma and Wang teach all the claim limitations of claim 18 above; and Mishra further teaches wherein (The missing/crossed out limitations will be discussed in view of Luo.).
As noted above, Mishra is silent about the aforementioned missing/crossed limitations: (1) a Dynamic Host Configuration Protocol option of the Dynamic Host Configuration Protocol message indicates that the first request is for the loopback address. However, Luo discloses the missing/crossed limitations comprising: (1) a Dynamic Host Configuration Protocol option of the Dynamic Host Configuration Protocol message indicates that the first request is for the loopback address (In response to sending an DHCP request, the DHCP client receives an DHCP acknowledgment with a dynamic IP address, see [0033]. So, the DHCP message indicates that the DHCP request is for an IP address.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Mishra’s apparatus by adding the teachings of Luo in order to make a more effective apparatus by improving network security and detecting of IP address misuse, see (Luo, [0058].).
 Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.M./Examiner, Art Unit 2411                 

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416